Title: To James Madison from David Gelston, 27 December 1805
From: Gelston, David
To: Madison, James


          
            Private
            
Dear Sir

            New York 27th Dec: 1805
          
          I have received your letter of the 24th. instant with its enclosures, which have both been presented and paid. The ballance due you 4981/100 dollars will be handed to you by my friend John Smith. Very sincerely your friend & servant
          
            David Gelston
          
          
            
              
                 l.s.
                
                
              
              
                1 bill 404 11 in dolls. at ex: 5.8 is
                
                74.91
              
              
                1  " 100 f: " " " "  5.8 is
                
                18.75
              
              
                
                
                93.66
              
              
                
                from which deduct
                43.85
              
              
                
                due J.M.
                49.81
              
            
          
        